      Case 2:20-cv-00526-KJM-DB Document 25 Filed 07/02/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    B&G FOODS NORTH AMERICA, INC.,                    No. 2:20-cv-00526-KJM-DB
12                       Plaintiff,
13           v.                                         ORDER
14    KIM EMBRY, NOAM GLICK, acting as
      enforcement representatives under
15    California Proposition 65 on behalf of the
      State of California,
16
                         Defendants.
17

18

19                  In this action for declaratory and injunctive relief addressing allegations of

20   purported violation of California’s Proposition 65 by plaintiff B&G Foods North America, Inc.

21   (“B&G”), B&G moves under 28 U.S.C. § 1404(a) to transfer venue to the Northern District of

22   California. Mot., ECF No. 10-1. Defendants Kim Embry and Noam Glick, acting as private

23   enforcement representatives on behalf of the State of California (collectively “defendants”),

24   oppose transfer. Opp’n, ECF No. 19. B&G filed a reply. Reply, ECF No. 21. Having

25   considered the briefing and the applicable law, B&G’s motion to transfer venue is DENIED.

26   I.     LEGAL STANDARD

27                    “For the convenience of parties and witnesses, . . . a district court may transfer

28   any civil action to any other district or division where it might have been brought.” 28 U.S.C.
                                                        1
      Case 2:20-cv-00526-KJM-DB Document 25 Filed 07/02/20 Page 2 of 6

 1   § 1404(a). “Section 1404(a) is intended to place discretion in the district court to adjudicate
 2   motions for transfer according to an ‘individualized, case-by-case consideration of convenience
 3   and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v.
 4   Barrack, 376 U.S. 612, 622 (1964)). In evaluating a motion to transfer venue, the court will often
 5   consider the following public and private factors: “(1) plaintiff’s choice of forum; (2) the
 6   convenience of the parties; (3) the convenience of the witnesses; (4) the location of books and
 7   records; (5) which forum’s law applies; (6) the interests of justice; and (7) administrative
 8   considerations.” Rubio v. Monsanto Co., 181 F. Supp. 3d 746, 759 (C.D. Cal. 2016) (citing 15
 9   Charles A. Wright, Arthur R. Miller, Federal Practice and Procedure, §§ 3841-55 (2007)).
10                  In the Ninth Circuit, courts will also consider the following factors:
11                  (1) the location where relevant agreements were negotiated and
                    executed, (2) the state that is most familiar with the governing law,
12                  (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts
                    with the forum, (5) the contacts relating to the plaintiff’s cause of
13                  action in the chosen forum, (6) the differences in the costs of
                    litigation in the two forums, (7) the availability of compulsory
14                  process to compel attendance of unwilling non-party witnesses, and
                    (8) the ease of access to sources of proof.
15

16   Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000) (citing Stewart Org., 487
17   U.S. at 29).1 The moving party bears the burden of showing transfer is appropriate. Commodity
18   Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979)), opinion modified, 828
19   F.2d 1445 (9th Cir.1987).
20   II.    DISCUSSION
21                  Of the factors mentioned above, B&G argues transfer is appropriate based on a
22   narrow few. First, B&G says transfer is warranted because the Northern District of California
23          1
               In addition to the above considerations, for transfer of venue to occur, “the transferee
24   court must have subject matter jurisdiction and . . . defendants must be subject to personal
     jurisdiction in the district, and be amenable to service of process there.” Rubio, 181 F. Supp. 3d
25   at 760 (citing A.J. Industries, Inc. v. U.S. District Court for Central Dist. of Cal., 503 F.2d 384,
     386–88 (9th Cir. 1974)). Here, personal and subject matter jurisdiction are not in dispute;
26   therefore, the court need only consider relevant public and private factors to resolve the motion.
27   See Mot. at 3 (arguing it is “indisputable that this case could have been brought in the Northern
     District”); see also Opp’n (making no contention the Northern District lacks personal and subject
28   matter jurisdiction over defendants).
                                                        2
     Case 2:20-cv-00526-KJM-DB Document 25 Filed 07/02/20 Page 3 of 6

 1   offers the most convenient forum for both the parties and the witnesses. Mot. at 4–6. Most
 2   notably, it asserts the Northern District is most convenient because defendant Embry resides in
 3   that district, and B&G did not discover her location until its process server located her residence
 4   after the initiation of this action. Id. at 4. Second, B&G argues the “public interest factors” favor
 5   transfer because this action is still in its infancy—no substantive briefing, motion practice,2 court
 6   involvement or Rule 16 or 26 conferences have occurred—and the Northern District’s relative
 7   caseload is far less impacted than that of the Eastern District. Id. at 6–7.
 8                  In opposition, defendants characterize B&G’s transfer request as nothing more
 9   than “blatant forum shopping” compelled by this court’s recent decision in California Chamber of
10   Commerce v. Becerra, No. 2:19-CV-02019-KJM-EFB, 2020 WL 1030980, at *1 (E.D. Cal. Mar.
11   3, 2020), a decision defendants argue undermines the strength of B&G’s case here before the trial
12   court. Opp’n at 6. Moreover, defendants assert that where the plaintiff seeks to transfer venue, as
13   here, it must show a change in circumstances since the inception of the case to justify transfer. Id.
14   (citing Ajindi v. Northcentral Univ., No. 2:17-CV-01990-JAM-KJN PS, 2018 WL 1071202, at *2
15   (E.D. Cal. Feb. 23, 2018)).
16                  B&G fails to meet its burden of showing transfer of venue is warranted. For one,
17   although no single factor is dispositive, Cung Le v. Zuffa, LLC, 108 F. Supp. 3d 768, 774 (N.D.
18   Cal. 2015) (citation omitted), and not all factors are necessarily relevant, B&G justifies transfer
19   based almost exclusively on convenience and the respective caseloads of the Northern and
20   Eastern Districts. Mot. at 4–7. While convenience to parties and witnesses is often deemed the
21   most important factor, see Amini Innovation Corp. v. JS Imps., Inc., 497 F. Supp. 2d 1093, 1111
22   (C.D. Cal. 2007), any inconvenience imposed by conducting this action in the Eastern District is
23   negligible given the relative geographic proximity of the two districts. Moreover, B&G’s
24   contention the Northern District is more convenient for both defendants is undermined by
25   defendants’ opposition to transfer. See Opp’n at 6 (“B&G Foods asks permission to . . . transfer[]
26   the case to a district that is marginally more convenient for Embry, who opposes transfer, and no
27          2
              Since the filing of the instant motion, defendants have filed a motion to dismiss under
28   Federal Rule of Civil Procedure 12(b)(6). See ECF No. 18.
                                                        3
     Case 2:20-cv-00526-KJM-DB Document 25 Filed 07/02/20 Page 4 of 6

 1   more convenient for any other party.” (emphasis in original)). While B&G is correct that the
 2   Eastern District of California continues to operate under an extremely heavy caseload, Mot. at 6–
 3   7, the Northern District’s caseload is not de minimis.3 The relative caseload burdens of the two
 4   districts weighs slightly in favor of transfer, but relying on caseload weights alone is overly
 5   simplistic and does not provide a fair resolution of the questions properly raised regarding
 6   transfer of venue.
 7                  With respect to defendants’ arguments, B&G has not shown any significant
 8   change in circumstances since it filed the complaint to justify transferring this matter to the
 9   Northern District. B&G argues the “change in circumstances” requirement has no basis in law,
10   and even if it did, B&G’s late discovery that Embry resides in San Francisco “is more than
11   sufficient” to meet this requirement. Reply at 7–8. The Ninth Circuit has not conclusively stated
12   that a plaintiff seeking venue transfer must demonstrate a change in circumstances, see Howard v.
13   CVS Caremark Corp., No. CV 13-04748 SJO (PJWx), 2013 WL 12164627, at *2 n.4 (C.D. Cal.
14   Aug. 22, 2013) (noting Ninth Circuit has not squarely addressed issue); nonetheless, district
15   courts routinely apply such a standard where a plaintiff attempts a transfer away from its initial
16   venue selection. See, e.g., Cox v. Ashcroft, No. CV-F-05-149 OWW/GSA, 2008 WL 802314, at
17   *1 (E.D. Cal. Mar. 25, 2008); Bobosky v. Adidas AG, No. CV 10-630-PK, 2010 WL 4853295, at
18   *6 (D. Or. Oct. 8, 2010); Aljindi v. Northcentral Univ., No. 2:17-CV-01990-JAM-KJN PS, 2018
19   WL 1071202, at *2 (E.D. Cal. Feb. 23, 2018), reconsideration denied, No. 2:17-CV-01990-JAM-
20   KJN PS, 2018 WL 1876242 (E.D. Cal. Apr. 19, 2018); but see Howard, 2013 WL 12164627, at
21   *2 (noting cases where courts declined to impose such a burden).
22                  This court finds the court’s discussion in Bobosky v. Adidas AG, 2010 WL
23   4853295, at *6, persuasive. There, the court explained, “courts generally agree” that the “change
24   of circumstances” standard applies because “although a plaintif’s first choice of venue is strongly
25   favored, subsequent venue choices are not given the same deference [], if they were, a motion to
26          3
              The Administrative Office of the U.S. Courts provides data regarding the relative
27   caseload of district courts throughout the county. See United States District Courts – National
     Judicial Caseload Profile,
28   https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.pdf.
                                                        4
     Case 2:20-cv-00526-KJM-DB Document 25 Filed 07/02/20 Page 5 of 6

 1   transfer venue could become an unchecked tool for the plaintiff to shop among forums and
 2   between judges.” Id. (internal quotation marks and citation omitted); see also Qurio Holdings,
 3   Inc. v. DISH Network Corp., No. 15-CV-00930-HSG, 2015 WL 4148962, at *3 (N.D. Cal. July 9,
 4   2015) (finding “change of circumstances” standard applicable as articulated in Bobosky).
 5                   B&G’s argument regarding changed circumstances is unavailing, resting as it does
 6   on the bare assertion that it was not until after filing suit that it “obtained information from its
 7   process server that Ms. Embry was a resident of San Francisco.” Mot. at 2. But as defendants
 8   point out, Ms. Embry has litigated many Prop 65 cases in a state trial court within the Northern
 9   District of California, making her location a matter of public record well-established before B&G
10   initiated this action. See Kwasniewski Decl. ¶ 6, Ex. 1, ECF No. 10-4 (listing sixteen Proposition
11   65-related cases in which Kim Embry was involved).
12                   Moreover, inconsistencies in B&G’s representations to the court raise a red flag
13   about the true basis of its motion. For example, the complaint alleges that “a substantial part of
14   the events . . . occurred in this district,” Compl. ¶ 12, ECF No. 1; yet, the motion to transfer venue
15   argues “there is no connection to this District,” and “[n]one of Defendants’ constitutional
16   violations against B&G Foods took place here.” Mot. at 1–2. B&G’s advancing of such
17   paradoxical assertions cut strongly against granting its motion. See, e.g., Foster v. Nationwide
18   Mut. Ins. Co., No. C 07-04928 SI, 2007 WL 4410408, at *3 (N.D. Cal. Dec. 14, 2007) (inferring
19   forum shopping based on “plaintiffs’ apparent eagerness to have their case tried in the Northern
20   District rather than in the Eastern District or in Arkansas, where the lead plaintiffs reside”). And
21   these assertions do not hold up under the court’s examination of plaintiff’s venue choice with a
22   critical eye. See Bobosky, 2010 WL 4853295, at *5 (“[C]ourts hold plaintiffs to a different
23   standard than defendants who move for transfer.”). B&G presents no “change in circumstances”
24   that supports transfer to the Northern District.
25                   Regarding B&G’s suggestion that public interest factors other than weighted
26   caseloads favor transfer, these factors are at best neutral and therefore do not tip the scale in favor
27   of transfer. Mot. at 6–7. Although this case is in its infancy, motion practice is nonetheless
28   underway, see ECF Nos. 18 (defendants’ motion to dismiss), 23 (opposition to motion to
                                                         5
      Case 2:20-cv-00526-KJM-DB Document 25 Filed 07/02/20 Page 6 of 6

 1   dismiss), 24 (reply to plaintiff’s opposition), and a pretrial scheduling conference has been set,
 2   see ECF No. 22 (scheduling conference set for July 24, 2020). The public interest factors do not
 3   compel transfer to the Northern District.
 4                  B&G has not met its burden of showing transfer of venue is warranted.
 5   III.   CONCLUSION
 6                  For the reasons stated above, plaintiff’s motion to transfer venue, ECF No. 10, is
 7   DENIED.
 8                  IT IS SO ORDERED.
 9   DATED: July 1, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
